Citation Nr: 1115527	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  04-12 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral ear disorder, to include otitis media and cholesteatoma.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from November 1979 to May 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

By way of background, the Board previously denied this claim in February 2006 and September 2009.  The Veteran appealed both decisions to the U.S. Court of Appeals for Veterans Claims (Court).    

With respect to the February 2006 Board decision, in November 2007, the Court issued a Memorandum Decision which set aside the portion of the Board's decision which had denied service connection for a bilateral ear disorder and remanded that issue for further proceedings.  The Board remanded the claim in August 2008.    

The Board again denied the Veteran's claim in a September 2009 decision, and he again sought judicial review.  The Veteran, through his representative, and the Secretary of Veterans Affairs, via the VA General Counsel, submitted a Joint Motion for Remand in August 2010.  In an August 2010 Order, the Court granted the Joint Motion, vacated the September 2009 Board decision, and remanded the case to the Board for further appellate review.  

This case was again remanded by the Board in January 2011 for further development, and is now ready for disposition.


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are devoid of complaints, findings, or treatment referable to an ear disorder and include no mention of providing the Veteran with ear drops.

2.  Based upon the evidentiary record, the Veteran's account of having been treated on several occasions for ear problems with ear drops during his period of service, and having had ear problems since service, is not deemed credible.  

3.  The preponderance of the evidence weighs against a finding that the Veteran's current bilateral ear disorder(s) had its (their) onset in service or is (are) otherwise causally related to service, to include any event or incident therein.  


CONCLUSION OF LAW

The Veteran's bilateral ear disorder, to include otitis media and cholesteatoma, were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based upon the factors discussed herein, that no prejudicial or harmful error has been demonstrated in this case.

In a notice letter dated in November 2003, the Veteran was informed of the evidence needed to establish entitlement to service connection for his claimed disability.  He was also advised regarding what evidence VA would obtain and make reasonable efforts to obtain on his behalf in support of his claim.  

Although the Veteran was not adequately advised of Dingess requirements in the November 2003 notice letter, such defect is harmless error.  The Veteran's claim is being denied for reasons explained in greater detail below.  Thus, no disability rating or effective date will be assigned.  

Further, it is observed that the Veteran did not receive the November 2003 VCAA notice letter prior to the denial of his claim in the July 2002 rating decision.  However, because the Veteran's claim was readjudicated following receipt of the November 2003 notice letter, any defect with respect to the timing of the notice has been cured.  

Moreover, the record reflects that the Veteran has been provided with a copy of the above rating decision, the March 2004 SOC, and the July 2009 and January 2011 SSOCs, which included discussion of the facts of the claim, pertinent laws and regulations, notification of the bases of the decision, and a summary of the evidence considered to reach the decision.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information is needed.  Quartuccio, supra.

With regard to VA's statutory duty to assist, the Board notes that the Veteran's service treatment records (STRs) are included in the claims folder.  Although the Veteran has repeatedly asserted that his STRs are incomplete because they do not document his treatment for ear problems during his period of service while stationed in Germany, upon careful review, the Board finds no indication that there are missing records for the period from February 1983 to December 1985, as contended by the Veteran.  The Board observes that there are several STRs during the period specified by the Veteran which show treatment for medical disorders at the U.S. Army hospital in Neu Ulm, Germany.  For example, an entry dated December 20, 1985, notes that the Veteran was treated at the medical facility in Neu Ulm for an unrelated medical disorder involving his right finger.  An earlier treatment record dated December 3, 1985, also shows treatment for another unrelated medical matter at the medical facility in Neu Ulm, Germany.  The Board additionally recognizes that a DA Form 3349, Physical Profile Board Proceedings, dated in January 1986 notes the medical treatment facility as the U.S. Army hospital in Augsburg, Germany, and is included in the claims folder.  While not specifically a treatment record, this record includes a diagnosis of an unrelated medical disorder (i.e., a fractured right index finger) and is during the time period as to which the Veteran contends that his records are missing.  

Because the Veteran's STRs contain entries/records during the period specified by the Veteran showing treatment for various medical disorders at the U.S. Army hospital in Neu Ulm, Germany, the Board is satisfied that the claims folder contains all records pertaining to any treatment the Veteran received at that medical facility during his period of active military service.  The Board accordingly finds that a remand to attempt to obtain any additional STRs is not necessary.  

In addition, post-service treatment records adequately identified as relevant to the claim have been submitted or otherwise obtained, to the extent possible, and are associated with the claims folder.  

The RO also afforded the Veteran with a VA medical examination and medical opinion based on review of the claims folder in connection with his claim in June 2009.  (The June 2002 medical examination report was found to be inadequate by the Joint Motion approved by the Court.).  The July 2009 VA examination report is deemed adequate for the purposes of this adjudication.      

In this regard, the Board recognizes that the opinion provided by the June 2009 VA ear disease examiner was speculative in that he indicated that he could not state with certainty, based on the medical records, without resorting to mere speculation that the Veteran's ear disease was caused by active duty.  However, there is no indication that attempting to obtain an additional medical opinion would establish a more definitive opinion.  Also, the June 2009 VA ear disease examiner explained the rationale for stating that he could not render an opinion as to the etiology of the Veteran's ear disorders without resorting to mere speculation, and provided the reasons for his statement.  The examiner explained that the Veteran's claim that he was treated for ear infections in service was not shown in his STRs, and that a documented ear disease was not shown until 2000.  

Further, as will be explained below, there is no indication that a bilateral ear disorder had its onset during the Veteran's active service, and the Board does not find the Veteran's lay account of having been treated for ear problems with ear drops in service, and having ear problems since service, to be credible.  There is also no credible evidence competently linking the Veteran's claimed bilateral ear disorder to service.  

For these reasons, a remand for another examination and/or opinion is not necessary to decide the claim.  Because the evidentiary record provides no basis to grant this claim as will be explained in greater detail below, and in fact contains ample evidence against the claim, the Board finds no basis to remand this issue for another VA examination and/or to obtain another medical opinion.  See generally Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required.). 

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  The Board further finds that there has been compliance with our prior remand because the Appeals Management Center (AMC) considered the evidence submitted by the Veteran since the July 2009 SSOC, to include the 10-page letter and the 90-day response form (with photographs attached), and reflected such consideration in its issuance of the January 2011 SSOC.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  In view of the foregoing, the Board will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis

The Veteran contends that he first experienced bilateral ear problems in service.  He asserts that he suffered from multiple ear infections in Germany during his period of active military service and was treated with ear drops on numerous occasions during that period.  He further states that he has continued to have bilateral ear problems since service.  See e.g., VA Form 21-4138 dated July 30, 2009.    

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

The Board initially observes that there is ample evidence of a current bilateral ear disorder.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  For example, at the June 2009 ear disease examination, the Veteran was diagnosed with left tympanic membrane large central perforation with associated mixed hearing loss and right tympanic membrance currently intact with evidence of prior perforation, now healed.  The Veteran's treatment records also include multiple findings of a bilateral ear disorder, to include bilateral chronic eustachian tube dysfunction and chronic otitis. 

Because the Veteran is shown to have a current bilateral ear disorder, the Board will next consider whether the evidentiary record supports a finding of in-service incurrence of that condition. 

In this regard, it is noted that the Veteran has asserted in various written statements that his bilateral ear problems began during his period of active military service and have continued since that time.  As a layperson, he is competent to report that he was treated for ear infections with ear drops on numerous occasions in service, and has had bilateral ear problems since that time.  In light of the Veteran's statements, the Board is required to address the credibility of his competent lay account of having been treated for ear problems in service and having a continuity of bilateral ear problems since service.  

His STRs, which show that the Veteran was treated for various medical disorders while stationed in Germany, are completely devoid of any complaints, findings, or treatment indicative of an ear disorder.  In this regard, the Board particularly notes that the Veteran has reported that he did not receive a separation physical and, indeed, no separation examination report is of record.  However, the Veteran did complete and sign a Dental Patient Health Questionnaire in March 1988, approximately two months before separation from active service and after the time when his ear problems purportedly began.  In the questionnaire, the Veteran specifically denied that he was seeing a medical doctor for any reason.  He also denied that he took any medication or drugs at that time.  Further, he made no mention of an ear disorder when asked to identify any other medical problems for which he had been or was being treated.  The Board finds these statements contemporaneous to service to be of great probative value.  

In addition, when the Veteran sought medical treatment from an ear, nose, and throat specialist (ENT) for ear problems in May 2000, which were diagnosed as sensorineural hearing loss and right ear serous otitis media, he stated that he did not recall having any ear infections as a child, and indicated that he was not aware of any allergy or sinus problems.  He made no mention of having had ear problems since his period of active service.

It is also notable that, when he was seen in July 2000, there was some perforation of the left ear drum as well as some drainage.  Approximately one month later, the Veteran said he had never had drainage in his left ear before the July 2000 occurrence.  Again, he made no mention of having experienced ear problems since his period of active military service when seeking medical treatment for an ear disorder.  

Further, the first evidence referable to a bilateral ear disorder was many years after separation from active service.  The earliest clinical documentation of a bilateral ear disorder included in the record is dated in 2000, approximately 12 years after separation from service.  Although the evidentiary record reveals that the Veteran sought treatment for ear problems as early as May 2000, he did not mention or complain of ear problems allegedly related to service until he filed his claim for compensation benefits in September 2000.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  See also 38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, supra, at 1333 (Fed. Cir. 2000) (it is proper to consider Veteran's entire medical history, including lengthy period with absence of complaints or treatment).  

Thus, although the Veteran has claimed that he was first treated for complaints involving his ears and was given ear drops to treat the condition in service, the factual record belies this assertion, because the STRs are devoid of any mention of treatment for any such problems and, in fact, show that the Veteran denied having any medical problems or taking any medication or drugs shortly before separating from service.  Thus, the documentation contemporaneous with service, i.e., the Veteran's STRs, do not show any complaint, diagnosis, or treatment referable to an ear disorder or treatment with ear drops.  The remainder of the evidentiary record is also silent for any indication of a bilateral ear disorder until many years after service.  Further, when the Veteran is first shown to have received medical treatment for ear problems from May to August in 2000, he made no mention of having had ear problems since his period of active military service.  He did not assert that his current bilateral ear disorder was related to service until he filed his claim in September 2000.  For the foregoing reasons, the Board does not find the Veteran's account of having been treated on numerous occasions for ear problems with ear drops in service, and having a continuity of symptomatology since service to be credible.  We afford more probative value to the other evidence discussed above.

The Board further recognizes that, in the June 2009 VA examination report, the examiner noted that if one were to accept the history as presented by the Veteran, but not substantiated by active duty military medical records, one might conclude that he was experiencing recurrent Eustachian tube dysfunction with occasional tympanic membrane perforations and subsequent otorrhea, which was treated by dispensary eardrops.  

However, the examiner specifically noted that the medical records do not substantiate that scenario.  Consequently, the VA examiner wrote that he could not specifically state with certainty, based on the medical records, that the Veteran's ear disease was caused by active duty without resorting to mere speculation.  Further, for reasons explained above, we do not find the Veteran's account of having had ear problems in service, and continuing thereafter, to be credible.  Thus, this medical opinion cannot be used to determine that the Veteran's bilateral ear disorders had an onset in service or are causally related to service.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant). 

Thus, in summary, the Board finds that the credible and probative evidence of record is against a finding that a bilateral ear disorder was incurred during military service, and there is no competent and probative evidence of record otherwise relating the Veteran's currently claimed bilateral ear disorder(s) to his military service.   

Therefore, based upon the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the claim for service connection for a bilateral ear disorder, to include otitis media and cholesteatoma, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for a bilateral ear disorder, to include otitis media and cholesteatoma, is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


